department of the treasury internal_revenue_service washington d c aug ne tep cal t2 xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx dear xxxxxxxxxx this is in response to your letter dated date as supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code tax exempt and government entities oivision u i l xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxaxxxxx xxxxxxxxxxxxx legend decedent a taxpayer b ira x bank c amount d date date date date date the following facts and representations have been submitted under penalty of perjury in support of your request on date decedent a received a distribution from ira x totaling amount d taxpayer b executrix of decedent a’s estate asserts that decedent a’s failure to accomplish a timely rollover was due to his medical_condition and hospitalization during the 60-day rollover period decedent a had ira x invested in a certificate of deposit cd with bank c on date when the certificate of deposit matured decedent a received a distribution of amount d from ira x amount d was deposited into his joint checking account with taxpayer b amount d has not been used for any other purpose decedent a’s wife taxpayer b also had a cd ira with bank c and on date received a distribution from her ira which was deposited into their joint checking account decedent a had medical conditions and had been in and out of the hospital and rehabilitation centers for the past few years on date decedent a was again admitted to the hospital for two weeks after which he was moved to an acute rehabilitation center for another two weeks and went home on friday date on the same day on date taxpayer b went to bank c to rollover the distributions from her ira and amount d from ira x on behalf of decedent a a representative of bank c told taxpayer b that decedent a had to be present in person to sign the appropriate paperwork in order to rollover his ira funds at this point taxpayer b told bank c that she would bring decedent a to bank c on the following monday date so they could both rollover the ira funds unfortunately on date still within the 60-day rollover period decedent a went back into the hospital where he passed away on date based on the facts and representations taxpayer b the executrix of decedent a’s estate requests that the internal_revenue_service service waive the 60-day rollover requirement with respect to the distribution of amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or it the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer b is consistent with her assertion that decedent a’s failure to accomplish a timely rollover was due to his medical_condition and hospitalization during the 60-day rollover period therefore pursuant to sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer b is granted a period of days from the issuance of the ruling letter to contribute an amount not to exceed amount d into a rollover ira in the name of taxpayer b provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount d will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file with this office if you have any questions regarding this letter please contact xxxxxxxxxxxx xxxxxxxxx at xxxxxxxxxxxxx all correspondence should be addressed to se t ep ra t sincerely yours sherri m edelman manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc xxxxxxxxxxxx
